DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 05/12/2022. Claims 1-20 remain pending for consideration.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Adam Kehres on 07/14/2022.
The application has been amended as follows: 
In claim 1, please delete “a return line conduit connected to the second reservoir and the first reservoir to direct the melt water from the second reservoir to the first reservoir” and insert -- a return line conduit connected to the second reservoir and the first reservoir to direct the melt water from the second reservoir directly to the first reservoir upstream from the ice maker--.
In claim 1, please delete “wherein the second end of the cleanout line terminates at a face of the cabinet” and insert --wherein the second end of the cleanout line terminates at at least one face of the cabinet--.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious an ice maker with a return line conduit connected to the ice storage compartment and the first reservoir to direct melt water from the ice storage compartment directly to the first reservoir upstream from the ice maker of instant claims 1 and 11.
The closet prior art reference, Cheong et al. (CN102727090A) teaches a return line conduit connected to the ice storage compartment and the first reservoir to direct melt water from the ice storage compartment to the first reservoir upstream from the ice maker; however, the reference fails to disclose, suggest or teach the return conduit line being connected directly to the first reservoir.
Therefore, it would not be obvious to modify the technique of the prior art structures to
have the apparatus as claimed without improper hindsight and independent claims 1 and 11 with
dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763